FEW, C.J.,
concurring:
I concur in the majority opinion insofar as it holds that the use of the term “another person” satisfied the requirements of Bruton v. United States, 391 U.S. 123, 88 S.Ct. 1620, 20 L.Ed.2d 476 (1968). However, I disagree with the majority’s treatment of Crawford v. Washington, 541 U.S. 36, 124 S.Ct. 1354, 158 L.Ed.2d 177 (2004). Crawford relates to the question of whether the Sixth Amendment right of confrontation is implicated by a particular statement. See State v. Ladner, 373 S.C. 103, 111, 644 S.E.2d 684, 688 (2007) (recognizing that Crawford held the confrontation clause is implicated if the statement is testimonial). The State agrees Cannon’s statement is testimonial, and therefore McDonald had the right to confront Cannon. In my opinion, therefore, the Crawford issue the majority holds is unpreserved was never an issue at all, and there is no need to discuss Crawford. The question is properly analyzed under Bruton.